Citation Nr: 1300127	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his daughter, and his caregiver



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to April 1944.  The Appellant is the legal custodian of the Veteran for VA purposes.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by an abnormal mood, with a flattened affect; mildly impaired memory; nervousness; and depression.  There was also some possible evidence of paranoia, but this was not confirmed; occasional nightmares pertaining to combat once or twice per month; sadness; and some anxiety.  There was also some difficulty in social and occupational functioning, but he was generally able to function, with some meaningful interpersonal relationships.  Deficiencies in most areas and total occupational and social impairment were not shown.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in March 2012.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  They were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating PTSD

Service connection for an anxiety disorder was granted by the RO in a May 1944 rating decision, with an initial rating of 10 percent assigned.  The Veteran's claim for increase was received by the RO in December 2004.  In a January 2006 rating decision, the rating was increased to 50 percent.  

The Veteran, through his custodian, contends that his PTSD is more disabling than currently evaluated.  During testimony before the undersigned in October 2012, it was asserted that the Veteran is nervous, anxious, and depressed.  It is pointed out that he has nightmares of combat against Japanese in the Pacific during World War II.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2012).  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends). A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as at work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers." Id.

An examination was conducted by VA in October 2005.  At that time, the examiner stated the Veteran was not a reliable historian and did not recall many details of his history.  He was oriented in three spheres.  Appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with a flattened affect, and the Veteran's communication and speech were within normal limits.  He did not have panic attacks, delusions, or hallucinations.  Thought process were appropriate and judgment was not impaired.  There were no obsessional rituals.  Abstract thinking was normal.  Memory was described as mildly impaired, with the Veteran forgetting names, directions, and recent events.  There was no suicidal or homicidal ideation.  The diagnosis was PTSD, mild.  The GAF score was listed as 60.  The examiner remarked that the Veteran was not mentally capable of managing his benefits payments because he is mentally unable to handle money and pay bills by himself.  The Veteran had difficulty establishing and maintaining effective work and social relationships because he was nervous around strangers and avoided social situations, "except with people he knows well."  

An examination was conducted by the VA in April 2007.  At that time, the Veteran complained of being nervous, which had not changed from in the past.  The war in Iraq made him nervous.  He stated that he as afraid to leave his apartment because he was afraid that he would fall.  He said that he slept seven hours per night and occasionally had nightmares pertaining to combat once or twice per month.  He said that he was sad most of the time.  He stated that he had no suicidal or homicidal ideation.  On mental status evaluation, the Veteran was pleasant and cooperative.  Mood was euthymic and affect was appropriate.  There was no impairment of thought processes, delusions, or hallucinations.  There was some hint of paranoia in that he was afraid to leave his home because of a fear of being mugged.  There were no inappropriate behaviors and no suicidal or homicidal ideations.  He was able to maintain his personal hygiene, but occasionally needed some help with dressing.  The Veteran was well-oriented to person, place and time.  He stated that his memory had been getting worse over the years.  He did not have obsessive or ritualistic behavior.  He denied panic attacks.  He stated that he had symptoms of anxiety in that he got nervous and that he was sad most of the time.  The diagnoses were PTSD and depressive disorder.  The Veteran's GAF score was listed as 65, indicating that he mild symptoms such as depression and insomnia.  There was some difficulty in social and occupational functioning, but he was generally able to function, with some meaningful interpersonal relationships.  

VA outpatient treatment records show that in September 2009, the Veteran reported having cognitive decline and worsening PTSD and depressive symptoms.  He had help with his activities of daily living four hours per day for about the past three years.  He reported feeling more depressed recently, stating that he felt hopeless, helpless and lonely at times.  His caregiver stated that the Veteran used to like to go dancing, but had now been isolating himself more.  The Veteran complained of having PTSD related nightmares almost every night and of increased arousal and fear when he heard an airplane overhead or during thunderstorms.  He reported feeling fearful to leave his home because he feared being attacked, although he lived in a relatively safe neighborhood.  He tried to avoid war movies.  He denied suicidal or homicidal ideation, but reported occasionally hearing his name being called.  He stated that this occurred during the night or when he was just awakening, so it could be part of vivid dreaming.  On mental status evaluation, he was well groomed, polite, calm and cooperative.  His mood was mildly depressed with congruent affect.  His affect was blunted, but he did brighten at times during the interview.  There was no lability.  He was alert and oriented to year, month, state and city only.  His intellectual function was considered to be eroded by dementia.  There were no delusions present.  The assessment was of PTSD and depression, but also of a progressive cognitive decline.  The diagnoses were PTSD, depressive disorder, and dementia.  The Veteran's GAF score was listed as 35.  

An examination was conducted by VA in March 2012.  At that time, the Veteran was diagnosed with dementia, not otherwise specified (NOS) and PTSD.  The examiner specified that the GAF score for dementia was 40 and the GAF score for PTSD was 62.  The examiner stated that it was possible to differentiate the symptoms that were attributable to each diagnosis, with most the Veteran's symptoms were from dementia, although it was noted that significant PTSD symptoms had been previously identified.  His occupational and social impairment was described as occasionally decreasing  work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally able to function satisfactorily with normal routine behavior, self-care, and conversation.  The examiner stated that the impairment from PTSD was mild, with most of the impairment resulting from his dementia.  On mental status evaluation, the Veteran's symptoms were reported as depressed mood, anxiety, suspiciousness, memory loss, a flattened affect, intermittently illogical speech, difficulty understanding complex commands, impaired judgment and abstract thinking and disturbances of motivation and mood, an intermittent inability to perform activities of daily living and disorientation to time or place.  Other symptoms noted were the Veteran's inability to perform some of the activities of daily living due to dementia.  He stated that he sometimes felt depressed and when asked about his war experiences he stated that he did not wish to talk of them.  His daughter stated that he was afraid of thunderstorms and sirens and he stated that he was claustrophobic and avoided airplanes and elevators.  He denied violence or suicidal ideation.  He had a heart attack in 2011, with some of his depression being attributed to his heart disease.  The examiner stated that the dementia and depression as a result of heart disease were overriding his PTSD diagnosis.  

After review of the record, the Board finds that throughout the appeal, the Veteran's PTSD has been manifested by an abnormal mood, with a flattened affect; mildly impaired memory; nervousness; and depression.  The Veteran stated that he was afraid to leave his apartment because he was afraid that he would fall, which was possibly considered to be a symptom of paranoia.  He had occasional nightmares pertaining to combat once or twice per month.  He said that he was sad most of the time.  He stated that he had symptoms of anxiety in that he got nervous.  There was some difficulty in social and occupational functioning, but he was generally able to function, with some meaningful interpersonal relationships.  In 2005, the Veteran's GAF score was listed as 60 and in 2007, it was listed as 65 for mild symptoms such as depression and insomnia.  On these examinations, the Veteran was noted to be oriented in three spheres and his appearance, hygiene, and behavior were appropriate.  His communication and speech were within normal limits and he did not have panic attacks, delusions, or hallucinations.  Thought processes were appropriate and judgment was not impaired.  There were no obsessional rituals.  Abstract thinking was normal.  There was no suicidal or homicidal ideation.  

In 2009, the Veteran reported an increase in his PTSD symptoms, but at the same time his cognitive deficits as a result of dementia were also said to be worsening.  At that time it was said that the PTSD related nightmares were now occurring almost every night and that he had increased arousal and fear when he heard an airplane overhead or during a thunderstorm.  The assessment was of PTSD and depression, but also of a progressive cognitive decline.  The Veteran's GAF score was listed as 35, but there was no differentiation made between the symptoms caused by service-connected PTSD and nonservice-connected dementia.  

In March 2012, the Veteran was evaluated by VA for the specific purpose of attempting this differentiation.  The examiner stated that the majority of the Veteran's symptoms were the result of his nonservice-connected dementia, with his service-connected PTSD symptoms being described as only mild.  Although he had complaints of increased nightmare frequency in 2009, no such complaints were reported on examination in 2012.  The GAF score associated with his PTSD alone was relatively high at 62.  Based upon these reports, it is not found that the Veteran's symptoms of PTSD cause deficiencies in most areas occupationally and socially.  As such, there has been no basis for a rating in excess of the currently assigned 50 percent throughout the appeal period.  

In addition, as was noted previously, the criteria for a 100 percent rating require total social and occupational impairment as a result of the Veteran's PTSD, and with the Veteran's existing and ongoing relationships, total social impairment has clearly not been shown.  The criteria additionally include symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss of the names of close relatives, the Veteran's own occupation, or own name, and with the possible exception of the memory loss of some close relatives, the remaining criteria have not been shown.

Finally, with respect to the entire time frame on appeal, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The case of Thun v. Peake, 22 Vet. App. 111 (2008), however, requires a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  In this regard, the Board finds that the evidence of record in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptoms of the Veteran's disorder with the established criteria shows that the rating criteria describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture associated with the Veteran's PTSD.  The Board, therefore, has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is also not warranted.

Although the Board has also considered whether an implied claim for a total disability rating based on individual unemployability has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), since a claim for TDIU was denied by the RO during the pendency of the subject appeal without any timely disagreement by the Veteran, under these circumstances, the Board finds that recognition of an implied claim for TDIU is not warranted.  

For all of the foregoing reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


